 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    DELISHA MARIE H.,
                                                   NO: 2:17-CV-0411-TOR
 8                             Plaintiff,
                                                  ORDER GRANTING PLAINTIFF’S
 9          v.                                    MOTION FOR SUMMARY
                                                  JUDGMENT
10    COMMISSIONER OF SOCIAL
      SECURITY ADMINISTRATION,
11
                               Defendant.
12

13

14         BEFORE THE COURT are the parties’ cross motions for summary

15   judgment. ECF Nos. 10, 15. The Court has reviewed the administrative record

16   and the Parties’ completed briefing and is fully informed. For the reasons

17   discussed below, the Court grants Plaintiff’s motion and denies Defendant’s

18   motion.

19                                   JURISDICTION

20         The Court has jurisdiction over this case pursuant to 42 U.S.C. § 405(g).



     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 1
 1                               STANDARD OF REVIEW

 2         A district court’s review of a final decision of the Commissioner of Social

 3   Security is governed by 42 U.S.C. § 405(g). The scope of review under §405(g) is

 4   limited: the Commissioner’s decision will be disturbed “only if it is not supported

 5   by substantial evidence or is based on legal error.” Hill v. Astrue, 698 F.3d 1153,

 6   1158 (9th Cir. 2012) (citing 42 U.S.C. § 405(g)). “Substantial evidence” means

 7   relevant evidence that “a reasonable mind might accept as adequate to support a

 8   conclusion.” Id. at 1159 (quotation and citation omitted). Stated differently,

 9   substantial evidence equates to “more than a mere scintilla[,] but less than a

10   preponderance.” Id. (quotation and citation omitted). In determining whether this

11   standard has been satisfied, a reviewing court must consider the entire record as a

12   whole rather than searching for supporting evidence in isolation. Id.

13         In reviewing a denial of benefits, a district court may not substitute its

14   judgment for that of the Commissioner. If the evidence in the record “is

15   susceptible to more than one rational interpretation, [the court] must uphold the

16   ALJ’s findings if they are supported by inferences reasonably drawn from the

17   record.” Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012). Further, a district

18   court “may not reverse an ALJ’s decision on account of an error that is harmless.”

19   Id. at 1111. An error is harmless “where it is inconsequential to the [ALJ’s]

20   ultimate nondisability determination.” Id. at 1115 (quotation and citation omitted).




     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 2
 1               FIVE-STEP SEQUENTIAL EVALUATION PROCESS

 2         A claimant must satisfy two conditions to be considered “disabled” within

 3   the meaning of the Social Security Act. First, the claimant must be “unable to

 4   engage in any substantial gainful activity by reason of any medically determinable

 5   physical or mental impairment which can be expected to result in death or which

 6   has lasted or can be expected to last for a continuous period of not less than twelve

 7   months.” 42 U.S.C. § 423(d)(1)(A). Second, the claimant’s impairment must be

 8   “of such severity that he is not only unable to do his previous work[,] but cannot,

 9   considering his age, education, and work experience, engage in any other kind of

10   substantial gainful work which exists in the national economy.” 42 U.S.C. §

11   423(d)(2)(A).

12         The Commissioner has established a five-step sequential analysis to

13   determine whether a claimant satisfies the above criteria. See 20 C.F.R. §

14   404.1520(a)(4)(i)-(v). At step one, the Commissioner considers the claimant’s

15   work activity. 20 C.F.R. § 404.1520(a)(4)(i). If the claimant is engaged in

16   “substantial gainful activity,” the Commissioner must find that the claimant is not

17   disabled. 20 C.F.R. § 404.1520(b).

18         If the claimant is not engaged in substantial gainful activities, the analysis

19   proceeds to step two. At this step, the Commissioner considers the severity of the

20   claimant’s impairment. 20 C.F.R. § 404.1520(a)(4)(ii). If the claimant suffers




     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 3
 1   from “any impairment or combination of impairments which significantly limits

 2   [his or her] physical or mental ability to do basic work activities,” the analysis

 3   proceeds to step three. 20 C.F.R. § 404.1520(c). If the claimant’s impairment

 4   does not satisfy this severity threshold, however, the Commissioner must find that

 5   the claimant is not disabled. Id.

 6         At step three, the Commissioner compares the claimant’s impairment to

 7   several impairments recognized by the Commissioner to be so severe as to

 8   preclude a person from engaging in substantial gainful activity. 20 C.F.R. §

 9   404.1520(a)(4)(iii). If the impairment is as severe or more severe than one of the

10   enumerated impairments, the Commissioner must find the claimant disabled and

11   award benefits. 20 C.F.R. § 404.1520(d).

12         If the severity of the claimant’s impairment does meet or exceed the severity

13   of the enumerated impairments, the Commissioner must pause to assess the

14   claimant’s “residual functional capacity.” Residual functional capacity (“RFC”),

15   defined generally as the claimant’s ability to perform physical and mental work

16   activities on a sustained basis despite his or her limitations (20 C.F.R. §

17   404.1545(a)(1)), is relevant to both the fourth and fifth steps of the analysis.

18         At step four, the Commissioner considers whether, in view of the claimant’s

19   RFC, the claimant is capable of performing work that he or she has performed in

20   the past (“past relevant work”). 20 C.F.R. § 404.1520(a)(4)(iv). If the claimant is




     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 4
 1   capable of performing past relevant work, the Commissioner must find that the

 2   claimant is not disabled. 20 C.F.R. § 404.1520(f). If the claimant is incapable of

 3   performing such work, the analysis proceeds to step five.

 4         At step five, the Commissioner considers whether, in view of the claimant’s

 5   RFC, the claimant is capable of performing other work in the national economy.

 6   20 C.F.R. § 404.1520(a)(4)(v). In making this determination, the Commissioner

 7   must also consider vocational factors such as the claimant’s age, education and

 8   work experience. Id. If the claimant is capable of adjusting to other work, the

 9   Commissioner must find that the claimant is not disabled. 20 C.F.R. §

10   404.1520(g)(1). If the claimant is not capable of adjusting to other work, the

11   analysis concludes with a finding that the claimant is disabled and is therefore

12   entitled to benefits. Id.

13         The claimant bears the burden of proof at steps one through four above.

14   Bray v. Comm’r of Soc. Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009). If the

15   analysis proceeds to step five, the burden shifts to the Commissioner to establish

16   that (1) the claimant is capable of performing other work; and (2) such work

17   “exists in significant numbers in the national economy.” 20 C.F.R. § 404.1560(c);

18   Beltran v. Astrue, 700 F.3d 386, 389 (9th Cir. 2012).

19

20




     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 5
 1                                    ALJ’S FINDINGS

 2         Plaintiff filed a Title II application for a period of disability and disability

 3   insurance benefits, alleging an onset date of April 24, 2014. Tr. 18, 192. Her

 4   application was denied initially and on reconsideration. Tr. 18, 104, 108. Plaintiff

 5   filed a written request for a hearing and a hearing before an administrative law

 6   judge (“ALJ”) was held on November 17, 2016. Tr. 18, 50.

 7         The ALJ found that Plaintiff met the insured status requirements of Title II

 8   of the Social Security Act through December 31, 2019. Tr. 20. At step one, the

 9   ALJ found that Plaintiff had not engaged in substantial gainful activity since April

10   24, 2014, the alleged onset date. Tr. 20. At step two, the ALJ found that Plaintiff

11   had the following severe impairments: “thoracic outlet syndrome (TOS), cervical

12   spine degenerative disc disease, left shoulder tendinitis, and left knee

13   tricompartmental arthrosis with history of anterior cruciate ligament (ACL)

14   reconstruction . . . .” Tr. 20. The ALJ found that Plaintiff had the following non-

15   severe conditions: symptoms secondary to Addison’s disease, Raynaud’s

16   syndrome, irritable bowel syndrome (IBS), postural orthostatic tachycardia

17   syndrome (POTS), and mental impairments from major depressive disorder and

18   generalized anxiety disorder. Tr. 20, 22. Additionally, the ALJ found the

19   Plaintiff’s assertion of limiting symptoms due to fibromyalgia to be medically

20   indeterminable. Tr. 21. At step three, the ALJ found that Plaintiff’s severe




     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 6
 1   impairments did not meet or medically equal a listed impairment. Tr. 23. The ALJ

 2   then determined that Plaintiff has the:

 3         functional capacity to perform sedentary work as defined in 20 CFR
           404.1567(a) except that she can occasionally push/pull, such as operation of
 4         foot pedals, with the left lower extremity. Also, she can perform all postural
           activities frequently except she can occasionally climb ladders / ropes /
 5         scaffolds. She can occasionally reach overhead with the left upper
           extremity. She has sufficient concentration to understand, remember, and
 6         carry out complex and detailed tasks, can maintain persistence and pace in 2-
           hour increments with usual and customary breaks throughout an 8-hour
 7         workday.

 8   Tr. 24. At step four, the ALJ found that Plaintiff was able to perform past relevant

 9   work as a chemical dependency counselor and a contact representative. Tr. 28. At

10   step five, after considering Plaintiff’s age, education, work experience, and

11   residual functional capacity, the ALJ found that Plaintiff was capable of

12   performing alternative occupations, such as order clerk, printed circuit board

13   assembler, and table worker which exist in significant numbers in the national

14   economy and in Washington State. Tr. 29. Because Plaintiff was capable of past

15   relevant work and other work in the national economy, the ALJ found that Plaintiff

16   was not disabled under the Social Security Act. Tr. 29, 30.

17         On October 12, 2017, the Appeals Council denied Plaintiff’s request for

18   review, making the ALJ’s decision the Commissioner’s final decision that is

19   subject to judicial review. Tr. 24; 20 C.F.R. § 404.981.

20




     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 7
 1                                          ISSUES

 2         Plaintiff raises three issues for review:

 3                1. Did the ALJ err in evaluating the severity of Plaintiff’s

 4                   impairments at Step Two?

 5                2. Did the ALJ err in assessing Plaintiff’s credibility?

 6                3. Did the ALJ err in weighing the medical opinion evidence?

 7   ECF No. 10 at 2.

 8                                      DISCUSSION

 9         Upon review of the ALJ’s decision, the Court finds Plaintiff has

10   demonstrated a remand is appropriate.

11         First, the ALJ erred in finding Plaintiff’s fibromyalgia is not medically

12   determinable. The ALJ recognized Plaintiff was diagnosed with fibromyalgia by a

13   treating rheumatologist, but found the condition was not medically determinable

14   because – although Plaintiff was positive for “at least 11 positive tender points”, as

15   is required – the ALJ found there was “no indication that other impairments were

16   ruled out”, as is also required. See Tr. 21. Yet, the ALJ seems to ignore the

17   entirety of the medical record showing no other basis for these symptoms. In any

18   event, the ALJ should have sought additional information from the physician

19   before simply dismissing the diagnoses.

20




     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 8
 1         Second, the ALJ erred when it found Plaintiff’s postural orthostatic

 2   tachycardia syndrome (POTS) to be non-severe. The ALJ concluded:

 3         Despite testimony of continued syncope or near syncope and medical advice
           to seek emergent care for such, medical records did not reveal substantiating
 4         evidence. Rather, medical records showed but one occasion in which the
           claimant went to the emergency room for syncope, and otherwise indicated
 5         considerable improvement of symptoms with treatment[.]

 6   Tr. 21. In finding the POTS symptoms were non-severe, the ALJ discounted the

 7   opinion of Plaintiff’s treating physician, Dr. Christopher Kocher, who wrote a

 8   letter stating POTS can result in profound activity intolerance and that the course

 9   and severity is highly variable. Tr. 843. The ALJ concluded the “evidence . . .

10   strongly suggests” this is not the case, citing records from December 2015 and

11   April 2016 where Plaintiff “reported that she had not had any overt syncopal

12   episodes[.]” Tr. 21.

13         The ALJ’s underlying reasoning for discounting the POTS symptoms and

14   the opinion of Dr. Kocher is not supported by substantial evidence. As an initial

15   matter, POTS symptoms include both dizziness and syncope (the latter of which

16   involves the actual loss of consciousness), so POTS symptoms can be present

17   without syncope episodes. Further, contrary to the ALJ’s finding that there is no

18   substantiating evidence of continued syncope or near syncope, the medical records

19   show Plaintiff’s POTS symptoms waxed and waned, and continued up to the

20   hearing in November, 2016. See, e.g., Tr. 845 (February 25, 2015: “She dealt with




     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 9
 1   severe POTS last year and was somewhat improved on medications, however,

 2   continued with symptoms . . . . The patient had significant improvement as far as

 3   her symptomatology and pain. However, the pain that remains still is significant

 4   enough that it interferes with her quality of life and activities of daily living . . . .

 5   She attempted to go back to work recently part time. She went there for four hours

 6   and the day was very difficult for her. It resulted in several days of trying to

 7   recover from pain in her left shoulder, neck area, headache and left upper extremity

 8   pain.”); Tr. 850 (March 16, 2015: Dr. Byrd reporting an “increase in her POTS

 9   symptoms” and opining “in terms of her ability to work given the combination of

10   POTS and fibromyalgia, I do not see how she could maintain meaningful

11   employment at this stage.”); Tr. 842 (April 8, 2015: Dr. Byrd opining Plaintiff’s

12   POTS and fibromyalgia precluded Plaintiff from maintaining “meaningful

13   employment at this stage”); Tr. 854 (July 10, 2015: She has had much less in the

14   way of any symptoms of POTS. She occasionally will get symptoms particularly

15   when she gets overheated or has increasing pain of her thoracic outlet syndrome.”);

16   Tr. 861 (August 26, 2015: “Her thoracic outlet syndrome surgery significantly

17   improved her POTS . . . She does get still some tachycardia with POTS

18   exacerbations.”); Tr. 1156 (October 22, 2015: “pain levels appear to be stable with

19   medication however POTs [symptoms] are a daily issue.”); Tr. 1168 (December

20   17, 2015: “sit to stand and supine to sit induced POTS symptoms that did resolve




     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 10
 1   after 30 to 60 seconds.”); Tr. 1172 (January 6, 2015: “We tried to spread visits to

 2   every other week with significant increase in tone, pain, and POTS”; Goal of “no

 3   severe POTS black outs in 12 weeks” not met); Tr. 1188 (April 14, 2016: Plaintiff

 4   “reports improved activity tolerance generally but has days of extreme dizziness

 5   from POTs.”); Tr. 1190 (April 21, 2016: Goal of “no severe POTS black outs in

 6   12 weeks” not met.); Tr. 1270-71 (August 8, 2016: “her fibromyalgia and POTS

 7   disease is so severe that I do not see how she can work in any meaningful way. At

 8   the same time she does see a little bit of improvement on some of her medications

 9   and this may be as good as we are going to get her.”); Tr. 1274 (September 21,

10   2016: “She has not had as many exacerbations of POTS. She is no longer working.

11   Any type of stress triggers POTS. She is doing well with her medications without

12   side effects.”); see also Tr. 25 (ALJ recounting how Plaintiff testified that “she

13   passed out the other day when watching her children and she bent over to pick up

14   the mail.”).

15         Notably, an ALJ’s failure to identify a condition as non-severe is harmless at

16   step two if the ALJ otherwise determines another condition is severe. Buck v.

17   Berryhill, 869 F.3d 1040, 1048-49 (9th Cir. 2017) (step two merely involves “a

18   threshold determination meant to screen out weak claims . . . It is not meant to

19   identify the impairments that should be taken into account when determining the

20   RFC.”). This is because the ultimate disability determination relies on the RFC,




     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 11
 1   which is based on all limiting symptoms regardless of etiology (and regardless of

 2   whether a condition is severe or non-severe). See Tr. 24. Here, the ALJ found

 3   Plaintiff suffered from other severe conditions, so the error is harmless at step two.

 4         While the errors may be harmless at step two, it appears the underlying error

 5   (at least as to the ongoing nature of POTS) was not harmless as to the overall

 6   disability determination, which is based on the assigned RFC. Because the ALJ

 7   found the POTS symptoms were not ongoing, the ALJ did not take into account the

 8   POTS symptoms in forming the RFC. In doing so, the ALJ formed an opinion as

 9   to Plaintiff’s credibility, the weight to be given to treating physicians, and the

10   ultimate disability determination based on an incomplete view of the symptoms.

11   The Court cannot find such was harmless where (1) Plaintiff’s claim heavily relied

12   on alleged POTS symptoms, Tr. 53 (Plaintiff testified that the main reason keeping

13   her from work is “a combination of the postural orthostatic tachycardia syndrome

14   and fibromyalgia”); (2) Plaintiff’s treating physician Dr. Byrd opined that

15   Plaintiff’s “fibromyalgia and POTS disease is so severe that I do not see how she

16   can work in any meaningful way”, Tr. 1270-71; and (3) the ALJ found Plaintiff’s

17   testimony not entirely credible and discounted the opinion of Dr. Byrd because the

18   claimed severity was not consistent with the record, thus implicating the claimed

19   POTS symptoms. Tr. 25, 27.

20




     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 12
 1         The ALJ failed to take the overall trend into account by relying on isolated

 2   statements of improvement without fully discussing the records suggesting

 3   Plaintiff’s symptoms waxed and waned. The ALJ should have at least discussed

 4   the return of certain symptoms and discussed the degree of limitations in light of

 5   such, but the ALJ did not do so. Thus, the ALJ improperly discounted the treating

 6   physicians’ opinions without specific and legitimate reasons for doing so.

 7         Moreover, the ALJ discounted Plaintiff’s testimony based on her activities

 8   of daily living and because she took a single trip, yet did not report any problems.

 9   Tr. 26. The ALJ failed to even discuss these activities, let alone demonstrate that

10   Plaintiff spent a substantial portion of her day engaged in pursuits involving the

11   performance of physical functions that are transferable to a work setting. See

12   Ghanim v. Colvin, 763 F.3d 1154, 1165 (9th Cir. 2014). In part, the ALJ also used

13   this evidence to discount Plaintiff’s treating physicians. Because these activities

14   were not identified and shown to involve physical functioning which are

15   transferable to a work setting, that too was error.

16         On remand, the ALJ should revisit step two to address the deficiencies

17   identified above. The ALJ should also specifically consider all the medical

18   records, including the records discussing the return of symptoms. The ALJ should

19   revisit the assessment of Plaintiff’s credibility and properly assess the opinions of

20   Plaintiff’s treating physicians. The ALJ must consider the entire record as a whole




     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 13
 1   and make a decision based upon substantial evidence absent the legal error

 2   identified by the Court.

 3   ACCORDINGLY, IT IS HEREBY ORDERED:

 4         1. Plaintiff’s Motion for Summary Judgment (ECF No. 10) is GRANTED.

 5            This case is REVERSED and REMANDED pursuant to sentence four

 6            of 42 U.S.C. § 405(g) for further administrative proceedings.

 7         2. Defendant’s Motion for Summary Judgment (ECF No. 15) is DENIED.

 8         The District Court Executive is hereby directed to file this Order, enter

 9   Judgment for Plaintiff, provide copies to counsel, and CLOSE this file

10         DATED October 15, 2018.

11

12
                                       THOMAS O. RICE
13                              Chief United States District Judge

14

15

16

17

18

19

20




     ORDER GRANTING PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT ~ 14
